Exhibit 10.1

CHANGE IN CONTROL AGREEMENT

The Buckhead Community Bank (the “Employer”) hereby agrees to compensate
employee, Dawn Kinard, twelve months current base salary plus benefits if there
occurs a Change in Control which results in the elimination of Employee’s
position or in the termination of the Employee in accordance with the events
listed as follows:

(a) the individuals who, as of the date of this agreement, are members of the
Board of Directors of the Employer (the “Incumbent Board”) cease for any reason
to constitute at least two-thirds of the Board of Directors of the Employer;
provided, however, that if the election, or nomination for election by the
Employer’s shareholders, of any new director was approved in advance by a vote
of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered as a member of the Incumbent Board.

(b) Approval by the shareholders of the Employer of (i) a merger, consolidation,
or reorganization involving the Employer, (ii) a complete liquidation or
dissolution of the Employer, or (iii) an agreement for the sale or other
disposition of all or substantially all of the assets of the Employer.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
effective as of the 1st day of March, 2008.

 

EMPLOYER: THE BUCKHEAD COMMUNITY BANK By:   /s/ Marvin Cosgray   Marvin Cosgray,
President and CEO (Corporate Seal) EMPLOYEE: /s/ Dawn Kinard Dawn Kinard